DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Amendment
Upon entry of the amendment filed on 12/15/2021, Claim(s) 20 and 41 is/are amended, Claim 41 is added and Claim(s) 1-19 and 39 is/are cancelled.  The currently pending and allowed claims are Claims 20-38, 40, and 41.    
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
It is noted that the amendment of 12/15/2021 has mooted the 112 rejections since claim 39 is now-cancelled and claim 40 is now dependent on claim 20.
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Schmid, Shimizu and the newly-found references of CHEN and FUKAGAWA, devices with triazabicyclo-based compounds and dopants are well-known.  It is noted that FUKAGAWA and CHEN disclose a device with triazabicyclo compounds and a dopant external to the triazabicyclo compound. However, none of the prior art of record including Schmid, Shimizu, FUKAGAWA and Chen provides sufficient suggestion or motivation to arrive at the specific device with the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/TRI V NGUYEN/Primary Examiner, Art Unit 1764